DETAILED ACTION
RESPONSE TO AMENDMENT
1.       Receipt of Applicants’ amendments and arguments/remarks filed 6/1/2021 are acknowledged. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/7/2021 has been entered.
 

INFORMATION DISCLOSURE STATEMENT
2. 	No new Information Disclosure Statement has been submitted for review.

WITHDRAWN REJECTIONS
3.       Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

MAINTAINED REJECTIONS 
Claim Rejections- 35 USC § 103
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 11, 13, 20, 30-31, 34-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Hariri et al. (US 2004/0048796).
Hariri et al. (US 2004/0048796) (hereinafter Hariri et al.) disclose methods for forming a placental tissue grafts that have at least two layers of biofabric wherein the 
Hariri does not explicitly teach the order in which the membrane is cross-linked (i.e., first dehydrated then cross-linked) however, absent any evidence of criticality, it would have been obvious to reverse the order of method steps. See Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In reBurhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In reGibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.). The abstract of Hariri disclose “the present invention relates to collagenous membranes produced from amnion, herein referred to as a collagen biofabric. The collagen biofabric of the invention has the structural integrity of the native non-treated amniotic membrane, i.e., the native tertiary and quaternary structure. The present invention provides a method for preparing a collagen biofabric from a placental membrane, preferably a human placental membrane having a chorionic and amniotic membrane, by decellularizing the amniotic membrane. In a preferred embodiment, the amniotic membrane is completely decellularized. The collagen biofabric of the invention has numerous utilities in the medical and surgical field including for example, blood vessel repair, construction and replacement of a blood vessel, tendon and ligament replacement, wound-dressing, surgical grafts, ophthalmic uses, sutures, and others. The benefits of the biofabric are, in part, due to its physical properties such as biomechanical strength, flexibility, suturability, and low immunogenicity, particularly when derived from human placenta”. In other words, the preferred embodiments teach complete decellularization however, it is not required to be completely decellularized as this is explicitly taught as preferred embodiment but does not present a teaching away of other embodiments that are partially or not completely decellularized. 


5.	Claims 11, 15-17, 38, 39 and 43 are  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hariri et al. (US 2004/0048796) as applied to claims 11, 13, 20, 30-31, 34-35 above, and further in view of Bogdansky et al. (US 2011/0129520).
	Hariri et al. has been discussed supra and does not disclose application to spinal dura. 
	Bogdansky et al. (US 2011/0129520) (hereinafter Bogdansky et al.) disclose treating spinal dura following spinal surgery with graft composited of amnion and that one advantage of the wound dressings is that anti-adhesion barrier is provided which can be used to prevent adhesions following surgery, specifically back surgery. Bogdansky et al. discloses applying amnion to the dura following spinal surgery and that it is preferable to place the maternal side of the amnion upon the dura to prevent or minimize scar fibrosis. The procedure includes laminectomy (para 0034 and Example 1). It would have been prima facie obvious to one of ordinary skill in the art to apply the tissue graft of Hariri et al. for reducing scar formation near the spine after a surgical procedure. One would have been motivated to do so to prevent or minimize scar fibrosis. 

6.	Claims 11, 15, 18 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hariri et al. (US 2004/0048796)  and Bogdansky et al. (US 2011/0129520) as applied to claims 11, 15-17, 38, 39 and 43  above, and further in view of Samaniego et al. (US 2012/0083900).
Hariri et al. and Bogdansky et al. have been discussed supra and do not disclose the surgical procedure is anterior lumber interbody fusion. 
	Samaniego et al. (US 2012/0083900) (hereinafter Samaniego et al.) disclose dressings can be used in spinal treatments including laminectomies, anterior lumbar fusion procedures (para 0004). The anti-adhesion wound dressing are made from amnion tissue (abstract). It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to apply the tissue graft of Hariri et al. after a surgical procedure as disclosed by Bogdansky and Samaniego et al. for the purposes of minimizing scar formulation and providing an anti-adhesion wound dressing. 


7.	Claims 11, 13, 32 , 34, and 46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hariri et al. (US 2004/0048796) as applied to claims 11, 13, 20, 30-31, 34-35 above, and further in view of Daniel (US 2008/0046095).
Hariri et al. has been discussed supra and disclose amnion and chorion but not specifically together. It is the position of the examiner, in light of the fact Hariri et al. discloses that the chorion is expected to have the comparable properties as the amnion laminate, that  the skilled artisan to be motivated to use both. 
Daniel (US 2008/0046095) (hereinafter Daniel) disclose mounting one or more additional layers of chorion tissue or amniotic layer onto the drying fixture prior to dehydration to create a plurality of laminated placenta membrane tissue grafts having a thickness and strength greater than a single layer of placental membrane tissue grafts (para 0021 and 0024). It would have been prima facie obvious to one of ordinary skill in . 

8.	Claims 11, 15, 40,  42 and 46  are  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hariri et al. (US 2004/0048796)  and Bogdansky et al. (US 2011/0129520) as applied to claims 11, 15-17, 38, 39 and 43  above, and further in view of Daniel (US 2008/0046095).
Hariri et al. and  Bogdansky have been discussed supra and disclose amnion and chorion but not specifically together. It is the position of the examiner, in light of the fact Hariri et al. discloses that the chorion is expected to have the same properties as the amnion laminate, that  the skilled artisan to be motivated to use both. 
Daniel (US 2008/0046095) (hereinafter Daniel) disclose mounting one or more additional layers of chorion tissue or amniotic layer onto the drying fixture prior to dehydration to create a plurality of laminated placenta membrane tissue grafts having a thickness and strength greater than a single layer of placental membrane tissue grafts (para 0021 and 0024). It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to have the placenta membrane include a plurality of amnion and chorion. One would have been motivated to do so to have a thickness and strength that is greater than a single layer of placental membrane tissue grafts. 

s 11, 13, 36 and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hariri et al. (US 2004/0048796) as applied to claims 11, 13, 20, 30-31, 34-35 and further in view of Noff (US 2002/0019516).
	Hariri et al. has been discussed supra and disclose any cross-linking reagent and method known to one skilled in the art is within the scope of the invention. 
	Noff (US 2002/0019516) (hereinafter Noff) discloses a  crosslinking agent for collagen that comprises a sugar (para 0013). Sugars include ribose (para 0032). It would have been prima facie obvious to one or ordinary skill in the art at the time the invention was filed to cross link using sugars. One would have been motivated to do so because the sugar would be expected to cross-link the collagen in the amnion disclosed by Hariri and such agents are suitable cross linking agents for use as Hariri discloses any suitable cross linking agent known in the art can be used. 


10.	Claims 11, 15, 44 and 45  are  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hariri et al. (US 2004/0048796)  and Bogdansky et al. (US 2011/0129520) as applied to claims 11, 15-17, 38, 39 and 43  above, and further in view of Noff (US 2002/0019516).
Hariri et al. and Bogdansky have  been discussed supra and disclose any  cross-linking reagent and method known to one skilled in the art is within the scope of the invention. 
	Noff (US 2002/0019516) (hereinafter Noff) discloses a  crosslinking agent for collagen that comprises a sugar (para 0013). Sugars include ribose (para 0032). It 
NEW REJECTIONS 
Claim Rejections - 35 USC § 112-New Matter
11.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 11, 13, 15-20, 30, 31, 32, 34-40, 42-46 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that a joint inventor, at the time the application was filed, had possession of the claimed invention.  
Applicants recite as support for claim 11 previous claim 46 however, the scope is not the same as previous claim 46 recited that the amnion layer comprises a fibroblast cell layer and/or an epithelial cell layer not that the “amnion layer retains a fibroblast cell layer and/or an epithelial cell layer”. It is not clear from the specification where it is taught that the amnion layer retains a fibroblast cell layer. The instant specification discloses the placental tissue can be decontaminated using any techniques such as (detergent Triton-x) (para 0036-instant spec) (in other words the same detergent for use in decellularization).

RESPONSE TO ARGUMENS
12. 	Applicants’ arguments have been fully considered and are not persuasive. Applicants argue that claim 11 has been amended to incorporate the subject matter of previous claim 46 as pending however, the Examiner disagrees that previous claim 46 was incorporated into claim 11 as previously the claim just required the amnion layer comprises a fibroblast cell layer not that that “amnion layer retains a fibroblast cell layer and/or epithelial cell layer”. 
Applicants argue that Hariri does not teach the presence of such amnion layer because it teaches the decellularization of the amnion and chorion membrane. Applicants argue that to ensure complete decellularization, both sides of the membrane are decellularized. Applicants argue that the cells are added after the amnion have been removed; they are not retained amniotic fibroblast cells. 
In response, the Examiner respectfully submits that the instant specification does not mention the amnion layer retains the fibroblast cell layer. The instant specification discloses the placental tissue can be decontaminated using any techniques such as (detergent Triton-x) (para 0036-instant spec) (in other words the same detergent for use in decellularization). The argument that Hariri teaches complete deceullarization seems to overlook the explicit teaching that does not require complete decullarization. The abstract of Hariri disclose “the present invention relates to collagenous membranes produced from amnion, herein referred to as a collagen biofabric. The collagen biofabric of the invention has the structural integrity of the native non-treated amniotic membrane, i.e., the native tertiary and quaternary structure. The present invention provides a method for preparing a collagen biofabric from a placental membrane, preferably a human placental membrane having a chorionic and amniotic membrane, by decellularizing the amniotic membrane. In a preferred embodiment, the amniotic membrane is completely decellularized. The collagen biofabric of the invention has numerous utilities in the medical and surgical field including for example, blood vessel repair, construction and replacement of a blood vessel, tendon and ligament replacement, wound-dressing, surgical grafts, ophthalmic uses, sutures, and others. The benefits of the biofabric are, in part, due to its physical properties such as biomechanical strength, flexibility, suturability, and low immunogenicity, particularly when derived from human placenta”. In other words, the preferred embodiments teach complete decellularization however, it is not required to be completely decellularized as this is explicitly taught as preferred embodiment but does not present a teaching away of other embodiments that are partially or not completely decellularized. 





CORRESPONDENCE
13.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/   
Primary Examiner, At Unit 1615